DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-7, 14-19 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, the TFT includes: an integrated circuit (IC) device comprising: a stack of at least the second portion of the Ill-N material and a portion of the polarization material over the second portion of the Ill-N material, the stack having a shape of a fin vertically extending away from the support structure with a top of the fin being a portion of the stack that is farthest away from the support structure, an insulator material over sidewalls and the top of the fin, a thin-film channel material over the sidewalls and the top of the fin so that the insulator material is between the fin and the thin-film channel material, a gate of the TFT over the sidewalls and the top of the fin so that the thin-film channel material is between the insulator material and the gate of the TFT. Claims 6-7, 14-16, 21-30 are also allowed because of their dependency to the allowed base claim 1.
With respect to claim 17, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, an integrated circuit (IC) package, comprising: a source electrode of the Ill-N transistor, a gate of the Ill-N transistor, and a drain electrode of the Ill-N transistor are along a first line substantially parallel to the die, a source electrode of the TFT, a gate of the TFT, and a drain electrode of the TFT are along a second line substantially parallel to the die, and the first line is substantially perpendicular to the first line. Claim 18 is also allowed because of its dependency to the allowed base claim 17.
With respect to claim 19, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, patterning a second portion of the stack to form a fin extending away from the support structure; depositing an insulator material on sidewalls and top of the fin; and providing a thin-film transistor (TFT) over the support structure, wherein a channel material of the TFT wraps around the sidewalls and the top of the fin, a gate of the TFT wraps around the channel material, the channel material of the TFT is between the insulator material and the gate of the TFT, and the insulator material is between the fin and the channel material of the TFT. Claim 31 is also allowed because of its dependency to the allowed base claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818